DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.    The information disclosure statement (IDS) submitted on 10/16/19 the information disclosure statement was considered by initialing the PTO Form 1449.

Drawings

3.    The Examiner has approved drawings filed on 10/16/19.



Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 7 -13, 17- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US PGPUB NO.20210004945 A1).
The applied reference has a common assignee International Business Machines Corp with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to claim 1, Li discloses a computer-implemented method for image processing (abstract, fig 1, element 12), comprising:
obtaining, by one or more processors ( fig 1, element 16 , a first training image and region information ( fig 5, element 510 first image , see para 52 ), the region information indicating a region of a defect in the first training image ( see para 59 – 61, 
generating, by the one or more processors (fig 1, element 12), based on the first training image and the region information, a second training image with the defect at least partially removed using an image generator ( see para 53 and 54)                           ), the image generator being trained to recover the first training image by replacing pixels included in the region indicated by the region information (note, recover the defect from the defected image ,(first image) to get  reference image (second image ) , see fig 4, 420 and 430) see fig  5, second image 540, fig 6 , first image 610, second image 630, fig 7, first image 710, second image 730 ); and
updating (note, first image needs to be iteratively obtaining the second image absent from the defect, see para 69) by the one or more processors, the image generator based on the second training image (see para 66 -67, 69 70).
As to claim 3, Li discloses the computer-implemented method of Claim 1, wherein obtaining the region information comprises:
determining, by the one or more processors, a coordinate of the defect in the first training image (fig 6 and 7, see para 76, 77); and
generating, by the one or more processors, the region information based on the coordinate (see para 65 – 67).

As to claim 8, Li discloses the computer-implemented method of Claim 1, further comprising:
obtaining, by one or more processors, a first testing image including a test defect (see para 52, 57);
determining, by the one or more processors, test region information of the test defect in the first testing image (see para 58); and
generating, by the one or more processors, based on the first testing image and the test region information, a second testing image with the test defect at least partially removed using the image generator ( see para 53, 64, 66, 68, 71).
As to claim 9, Li discloses the computer-implemented method of Claim 8, wherein determining the test region information comprises:
generating, by the one or more processors, a mask covering at least a portion of the test defect (fig 6, 614, 624, also see fig 7); and
determining, by the one or more processors, the test region information based on the mask (fig 6, 614).

identifying, by the one or more processors, the test defect by comparing the first testing image with the second training image (see para 72, 73, fig 4, element 430).
Regarding claim 11, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 3. 
Regarding claim 17, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 7.
Regarding claim 18, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 8.
Regarding claim 19, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
Regarding claim 20, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 8.
Allowable Subject Matter
6.	Claims 2, 4, 5, 6, 12, 14, 15, 16, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Other prior art cited
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. US. Patent No: 7162073, 10891725, 11030738, US PGPUB NO.20190189083, 20140270347, 20020114506. 
















Contact Information
8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C. CHAWAN whose telephone number is (571)272-7446. The examiner can normally be reached on 7.30- 5.00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571 -272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  /SHEELA C CHAWAN/
  Primary Examiner, Art Unit 2669